USCA11 Case: 21-10645    Date Filed: 12/09/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                        No. 21-10645
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
LARRY ANDREWS,
a.k.a. Little Larry,
a.k.a. "L",


                                        Defendant-Appellant.
USCA11 Case: 21-10645         Date Filed: 12/09/2021    Page: 2 of 4




2                      Opinion of the Court                 21-10645

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 3:12-cr-00175-TJC-JBT-1
                    ____________________

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
BRASHER, Circuit Judges.
PER CURIAM:
       Larry Andrews, a federal prisoner, appeals pro se the sua
sponte dismissal of his motion for relief from his criminal judg-
ment. See Fed. R. Civ. P. 60(b)(6). The United States moves for
summary affirmance and to stay the briefing schedule. We grant
the motion for summary affirmance and deny as moot the motion
to stay the briefing schedule.
       Andrews moved for relief from the sentence he received five
years earlier for conspiring to distribute cocaine, 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), 846, and for conspiring to commit
money laundering, 18 U.S.C. § 1956(a)(1)(B)(i), (h). Andrews ar-
gued that United States v. Whitsett, 802 F. App’x 526 (11th Cir.
2020), established that the district court erred by enhancing his sen-
tence for possessing a dangerous weapon, U.S.S.G. § 2D1.1(b)(1).
Andrews argued that he was challenging a “procedural error” and
that he was “not seeking relief on . . . [a] § 2255 petition.”
USCA11 Case: 21-10645          Date Filed: 12/09/2021       Page: 3 of 4




21-10645                 Opinion of the Court                           3

       The district court sua sponte dismissed Andrews’s motion.
The district court ruled that Rule 60(b) was a civil rule of procedure
inapplicable to Andrews’s criminal proceeding; he had expressly
disclaimed that he sought to vacate his sentence, see 28 U.S.C.
§ 2255; the deadline to move to correct his sentence had long since
expired, see Fed. R. Crim. P. 35; and he did not qualify for a reduc-
tion of his sentence, see 18 U.S.C. § 3582. The district court also
ruled that Andrews’s case was distinguishable from Whitsett and
that Whitsett announced no new rule that would permit Andrews
to file a second or successive motion to vacate, see 28 U.S.C.
§ 2255(h). Andrews filed a motion to reconsider, which the district
court denied.
        Summary affirmance is appropriate because the decision of
the district court “is clearly right as a matter of law so that there [is]
no substantial question as to the outcome of the case.” See Groen-
dyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Dis-
trict courts lack the inherent authority to modify a defendant’s sen-
tence and “may do so only when authorized by a statute or rule.”
United States v. Puentes, 803 F.3d 597, 606 (11th Cir. 2015). An-
drews does not dispute that he sought relief exclusively based on
Rule 60(b) and that he was not entitled to any other form of relief.
See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). But
“Rule 60(b) simply does not provide [Andrews an avenue] for relief
from [the] judgment in . . . [his] criminal case . . . .” United States
v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998).
USCA11 Case: 21-10645        Date Filed: 12/09/2021     Page: 4 of 4




4                      Opinion of the Court                21-10645

       Because the position of the United States is clearly right re-
garding the outcome of this appeal, we GRANT its motion to sum-
marily affirm and DENY AS MOOT the accompanying motion to
stay the briefing schedule. We also DENY the government’s mo-
tion to dismiss this appeal as untimely.
      AFFIRMED.